UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4017



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ALAN DOUGLAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-157)


Submitted:   June 15, 2005                    Decided:   July 5, 2005


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Alan Douglas pled guilty to possession of a

firearm     by   a   convicted    felon,    in   violation   of    18   U.S.C.

§§ 922(g)(1), 924(a)(2) (2000).             The district court imposed a

guidelines sentence of one hundred months’ imprisonment. The court

also stated it would impose an identical alternative sentence under

18 U.S.C. § 3553 (2000), treating the guidelines as advisory only,

pursuant    to   this   court’s   recommendation     in   United   States    v.

Hammoud, 378 F.3d 426 (4th Cir. 2004) (order), opinion issued by

381 F.3d 316 (4th Cir. 2004) (en banc), vacated, 125 S. Ct. 1051

(2005).

            Douglas     appeals   his   sentence,    contending     that    the

judicially enhanced guidelines sentence was imposed in violation of

the Sixth Amendment under United States v. Booker, 125 S. Ct. 738

(2005).    Douglas also asserts the alternative sentence enhanced by

the court was unreasonable because the court did not “specifically

address the factors enumerated in” § 3553(a) and because the court

assumed it had “unfettered discretion” when giving an alternative

sentence.

            We have conducted an independent review of the record and

find these contentions to be meritless.           We further conclude that

because the alternative discretionary sentence was identical to the

sentence imposed under the federal sentencing guidelines as they

existed at the time, any error in the imposition of the sentence


                                    - 2 -
was harmless.   See United States v. White, 405 F.3d 208, 223-24

(4th Cir. 2005) (error did not affect substantial rights when court

indicated it was content with the guidelines range and sentence).

Therefore, we affirm Douglas’ sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -